Order filed June 20, 2013




                                    In The

                              Court of Appeals
                                    For The

                            First District of Texas
                                  ___________

                              NO. 01-13-00278-CV
                                 ____________

    GIL RAMIREZ AND MARIACHI BAR & GRILL LLC, Appellant

                                      V.

     COCA-COLA REFRESHMENTS USA, INC. FKA COCA-COLA
                  ENTERPRISES, INC., Appellee


                On Appeal from the Co Civil Ct at Law No 4
                          Harris County, Texas
                     Trial Court Cause No. 1017216

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of the clerk’s record for Gil
Ramirez and Mariachi Bar and Grill, LLC v. Coca-Cola Refreshments USA, Inc.
(Trial Court Cause Number 1017216).

      The clerk of the Co Civil Ct at Law No 4 is directed to deliver to the Clerk
of this court the original of the clerk’s record, on or before July 1, 2013. The Clerk
of this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of the clerk’s record, to the clerk of the Co Civil
Ct at Law No 4.



                                              PER CURIAM